In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 15‐1753

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                                                 Plaintiff‐Appellant,

                                 v.


AUTOZONE, INCORPORATED, et al.,
                                              Defendants‐Appellees.

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin.
 No. 2:12‐cv‐00303‐WEC — William E. Callahan, Jr., Magistrate Judge. 


  ARGUED SEPTEMBER 30, 2015 — DECIDED JANUARY 4, 2016


   Before BAUER, RIPPLE, and ROVNER, Circuit Judges.
    BAUER, Circuit Judge. Plaintiff‐appellant, the Equal Employ‐
ment Opportunity Commission (“EEOC”), filed suit against
defendant‐appellee,  AutoZone,  Incorporated  (“AutoZone”),
for  dismissing  Margaret  Zych  (“Zych”)  from  AutoZone’s
Cudahy, Wisconsin, location in violation of the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”). Specifically,
the EEOC alleged that AutoZone failed to accommodate Zych’s
2                                                         No. 15‐1753

lifting  restriction  and  that  Zych’s  termination  constituted
discrimination  on  account  of  her  disability.  After  a  five‐day
trial, the jury returned a verdict in favor of AutoZone, finding
that Zych was not a qualified individual with a disability or a
record of disability. The EEOC filed a motion for a new trial,
which the district court denied. The EEOC appealed. For the
reasons that follow, we affirm the district court.
                        I. BACKGROUND
   AutoZone  sells  automobile  parts  in  retail  stores  located
throughout the United States. AutoZone has a store located in
Cudahy,  Wisconsin, which  has  a minimum staffing require‐
ment  of  two  to  three  employees  in  the  store  at  all  times.  In
2005,  Zych  began  working  at  the  Cudahy,  Wisconsin,
AutoZone. In 2007, she was promoted to Parts Sales Manager
(“PSM”). 
    In July 2007, Zych injured her right shoulder while at work.
She underwent two years of physical therapy and treatment for
her shoulder. During those two years, she had several work
restrictions,  which  AutoZone  accommodated.  In  June  2009,
Zych’s doctor permanently restricted her from lifting anything
with her right arm that weighed over 15 pounds. About one
month later, AutoZone discharged Zych because it was unable
to accommodate her permanent restriction.
    Zych filed a charge with the EEOC, and on March 28, 2012,
the EEOC filed suit against AutoZone claiming that it failed to
accommodate Zych’s lifting restriction and illegally terminated
her employment. A jury trial was held from November 17‐21,
2014. At the close of AutoZone’s evidence, the EEOC moved
for judgment as a matter of law on the issue of whether Zych
No. 15‐1753                                                          3

was  “disabled”  under  the  meaning  of  the  ADA.  The  court
denied the motion.
   Before the case was submitted to the jury, the EEOC offered
a proposed “team concept” jury instruction regarding how to
determine the essential functions of a job position. The pro‐
posed team concept instruction stated:
     In team working environments, where team mem‐
     bers per‐form tasks according to their capacities and
     abilities,  job  functions  that  are  not  required  of  all
     team  members  are  not  essential  functions.  Where
     there is no required manner in which employees are
     to divide the labor, the fact that one team member
     may not be able to do all the tasks assigned to the
     team  does  not  mean  that  person  is  unable  to  per‐
     form his or her essential functions.
     The district court rejected the proposed instruction because
it found the instant matter was factually distinguishable from
prior cases dealing with the EEOC’s proposed team concept.
The judge said that the EEOC could argue this theory to the
jury in closing arguments. The EEOC did not do so; it argued
that the essential function of the PSM position was “customer
service,” and that lifting was just a “marginal function.”
    The jury returned a special verdict finding that the EEOC
failed to prove by a preponderance of the evidence that Zych
was  a  “qualified  individual  with  a  disability  or  a  record  of
disability at the time that her employment was terminated.”
Following  the  verdict,  the  EEOC  moved  for  a  new  trial.  In
support of its motion, the EEOC argued: (1) the verdict was
against the manifest weight of the evidence; (2) the medical
4                                                       No. 15‐1753

evidence established that Zych was disabled as a matter of law;
and  (3)  the  jury  instructions  confused  the  jury.  The  district
court denied the motion.
                        II. DISCUSSION
   The  EEOC  now  appeals  the  district  court’s  denial  of  its
motion for a new trial. We address each of the issues raised by
the EEOC in turn. 
    A. Sufficiency  of  the  Evidence  Supporting  the  Jury
       Verdict
    We apply the “abuse of discretion” standard of review to
examine the district court’s denial of the EEOC’s motion for a
new trial on the basis that the verdict was against the manifest
weight of the evidence. Lewis v. City of Chicago Police Dep’t, 590
F.3d 427, 444 (7th Cir. 2009) (citation omitted). We will only set
aside the verdict and remand for a new trial if “no rational jury
could have rendered” the verdict. Smith v. Wilson, 705 F.3d 674,
677–78 (7th Cir. 2013) (citations omitted). This analysis involves
examining  the  evidence  in  the  light  most  favorable  to
AutoZone, while “leaving issues of credibility and weight of
evidence to the jury.” King v. Harrington, 447 F.3d 531, 534 (7th
Cir. 2006) (citation omitted).
    To  establish  a  prima  facie  failure  to  accommodate  claim
under the ADA, the EEOC had to show that: (1) Zych was a
qualified individual with a disability; (2) AutoZone was aware
of  her  disability;  and  (3)  AutoZone  failed  to  reasonably
accommodate her disability. See James v. Hyatt Regency Chicago,
707  F.3d  775,  782  (7th  Cir.  2013)  (citation  and  quotation
omitted). In this case, the jury found that the EEOC failed to
No. 15‐1753                                                         5

prove the first element, so the issue is whether a rational jury
could  have  found  that  Zych  was  not  a  qualified  individual
with a disability.
     Under the ADA, a “qualified individual” is someone who,
“with or without reasonable accommodation, can perform the
essential  functions  of  the  employment  position”  at  issue.  42
U.S.C.  §  12111(8)  (emphasis  added).  In  addition,  EEOC
regulations clarify that essential functions are the “fundamen‐
tal  job  duties”  of  the  position,  as  opposed  to  the  “marginal
functions.”  29  C.F.R.  §  1630.2(n)(1).  Further,  the  employer’s
judgment, the amount of time performing the function at issue,
the work experience of prior employees in the same position,
and written job descriptions are among the relevant evidence
that can be considered to determine the essential functions of
a position. 29 C.F.R. § 1630.2(n)(3).
     Here, Zych was unable to lift more than 15 pounds with her
right  arm.  Thus,  if  the  evidence  at  trial  showed  that  heavy
lifting  was  a  fundamental  duty  of  the  PSM  position,  as  op‐
posed to a marginal function, then a rational jury could have
found that Zych was not a qualified individual with a disabil‐
ity.
     At trial, AutoZone presented testimony from former PSMs
at  the  Cudahy,  Wisconsin,  location  regarding  the  lifting
requirements  of  a  PSM.  For  example,  Angel  Maldonado
(“Maldonado”) testified that the PSM job functions included
lifting and moving the items at the store, as well as the items
brought  in  by  the  customers,  at  least  30‐40  times  per  day.
Maldonado agreed that lifting the products sold at the store
was  a  “regular  part”  of  the  job,  and  that  when  he  initially
6                                                    No. 15‐1753

received  the  PSM  position,  he  understood  that  it  involved
“heavy  lifting.”  Tabari  Stewart  (“Stewart”),  another  former
PSM at the Cudahy, Wisconsin, location, testified that it was a
regular aspect of customer assistance to retrieve an item from
the store, hold it for the customer to inspect, and even carry the
item to the customer’s car. In addition, the testimony at trial
established that the items at the store could weigh substantially
more than 15 pounds. For example, car batteries could weigh
anywhere from 25 to 75 pounds. Cases of antifreeze and motor
oil weighed around 30 pounds. AutoZone also established an
itemized list of other products within the store that weighed
over 15 pounds, such as brakes, rotors, brake drums, ready‐
mount struts, and radiators.
    The  testimony  also  brought  out  that  the  PSM  position
involved performing customer service functions that required
heavy lifting, such as charging customers’ batteries, installing
car batteries, and recycling customers’ oil (which could weigh
up to 20‐30 pounds). The PSM had to organize “planograms”
as  well.  Planograms  involve  the  way  that  the  products  are
arranged on the shelves throughout the store. Stewart testified
that  the  PSM  sometimes  had  to  conduct  a  “full  reset”
planogram, in which all of the products (which could weigh
over 40 pounds each) had to be removed from the shelves, the
shelves re‐arranged, and then the products re‐stacked. 
   AutoZone  further  produced  evidence  regarding  “truck
days.”  Truck  days  occurred  once  a  week,  and  involved
unloading items from delivery trucks in order to re‐stock the
supply at the store. Truck days involved moving both light and
heavy items, but even the light items could be heavier if they
were  stored  in  “totes.”  Stewart  testified  that  truck  days
No. 15‐1753                                                       7

involved “nothing but lifting,” and that the PSM was expected
to  lift  along  with  all  of  the  other  AutoZone  employees.  In
addition to truck days, the PSM position was also responsible
for handling daily “hub deliveries,” which could also involve
heavy items that sometimes weighed over 20 pounds.
    Finally,  AutoZone  introduced  a  written  job  description
regarding  the  physical  functions  involved  with  the  PSM
position. Under “Arm Requirements,” it states that the position
requires  “constantly”  carrying  items  up  to  50  pounds,  but
“usually 10 to 20 pounds.” It also states the PSM must “fre‐
quently” lift items up to 75 pounds from floor to waist, and up
to 25 pounds horizontally. In addition, the position involves
“constantly” reaching or working with arms extended or bent,
and “frequently” twisting or rotating. Stewart testified that the
written  job  description  accurately  reflected  the  physical
requirements and tasks of the PSM, as did Maldonado who
agreed that it included the key duties of the position. While
Zych  acknowledged  that  the  written  job  description  repre‐
sented the tasks that she performed as a PSM, she disagreed
with the phrase “constantly,” and stated that the position also
involved paperwork. 
    From the substantial evidence presented at trial, a rational
jury could have concluded that heavy lifting was a fundamen‐
tal duty of the PSM position, rather than merely a marginal
function. Since Zych could not lift more than 15 pounds with
her right arm, there was sufficient evidence for a rational jury
to find that she could not perform the essential functions of the
PSM position. Thus, a rational jury could find that Zych was
not  a  qualified  individual  with  a  disability.  Therefore,  the
verdict was not against the manifest weight of the evidence
8                                                              No. 15‐1753

and the district court did not abuse its discretion in denying
the motion for a new trial.1
     Also,  the  EEOC  points  out  that  Barry  Kurta  (“Kurta”),
another employee at the Cudahy, Wisconsin, AutoZone, had
a paralyzed left arm and could only lift objects with his right
arm. The EEOC argues that if Zych is not qualified because of
her lifting restriction with her right arm, then Kurta should be
deemed unqualified as well, and the fact that he is not means
that  Zych  should  be  deemed  a  qualified  individual  with  a
disability. AutoZone responds that Kurta is a “red herring”; he
was a part‐time employee with a different position than Zych,
which  meant  that  he  would  never  be  alone  in  the  store.
Further, Kurta had no official lifting restriction, although there
was testimony that he needed help lifting objects that were too
awkwardly shaped to carry with one arm. Kurta also stated
that he did not do heavy lifting when he waited on customers.
But, there was testimony that he could lift heavy items such as
rotors and car batteries with one arm, and he participated in
lifting on truck days. In contrast, Maldonado testified that he
did not see Zych lift rotors or other heavy items with one arm.
   As discussed above, regardless of Kurta’s status, there is
sufficient evidence in the record to support the jury’s verdict
that Zych was not a qualified individual with a disability. “Our


1
    Since we are upholding the jury’s finding that Zych was not a “qualified
individual with a disability,” the issue of whether Zych was disabled as a
matter of law is moot and we need not discuss it. See Majors v. Gen. Elec. Co.,
714 F.3d 527, 533 (7th Cir. 2013) (“We don’t need to decide whether [the
plaintiff] has a disability, though, because there was no issue of fact as to
whether [she] was a qualified individual”).
No. 15‐1753                                                           9

appellate function is completed when we are convinced that
there is an evidentiary basis in the record for the jury’s verdict
…  ‘it  [is]  immaterial  that  the  court  might  draw  a  contrary
inference or feel that another conclusion is more reasonable.’”
Rogers  v.  ACF  Indus.,  Inc.,  774  F.3d  814,  819  (7th  Cir.  1985)
(citing Lavender v. Kurn, 327 U.S. 645, 652–54 (1946)). “The fact
that [the EEOC] presented evidence that is inconsistent with
the  jury’s  verdict  does  not  mean  that  the  verdict  should  be
reversed.” Lowe v. Consol. Freightways of Del., Inc., 177 F.3d 640,
643  (7th  Cir.  1999)  (citation  omitted).  Thus,  while  it  may  be
inconsistent for AutoZone to find that Kurta is qualified but
Zych  is  not,  it  does  not  mandate  this  court  to  set  aside  the
jury’s verdict.
   B. Denial of Proposed Team Concept Jury Instruction
    The  EEOC  acknowledges  that  the  district  court’s  jury
instructions for determining an “essential function” of a job
correctly cite the applicable federal regulations. However, the
EEOC  argues  that  the  district  court’s  denial  of  its  proposed
team concept instruction provided the jury with an “incom‐
plete and misleading” statement of the law, which confused
the jury and prejudiced the EEOC. We disagree.
    “We  review  the  district  court’s  refusal  to  give  a  jury
instruction only for abuse of discretion.” Rapold v. Baxter Int’l
Inc.,  718  F.3d  602,  609  (7th  Cir.  2013)  (citation  omitted).  We
examine the jury instructions as a whole, and only reverse and
remand for a new trial if the instructions did not sufficiently
inform  the  jury  of  the  applicable  law  and  the  instructions
prejudiced  the  EEOC.  Id.  (citations  omitted).  “Even  if  we
believe that the jury was confused or misled, we would need
10                                                        No. 15‐1753

to find that the [EEOC] [was] prejudiced before ordering a new
trial.” Jimenez v. City of Chicago, 732 F.3d 710, 717 (7th Cir. 2013)
(citations omitted).
     The EEOC relies exclusively on Miller v. Illinois Department
of  Transportation,  643  F.3d  190  (7th  Cir.  2011),  to  support  its
argument that the district court had to allow its proposed jury
instruction. We agree with the district court that this case is
factually distinguishable from Miller.
     In Miller, the plaintiff was a member of six‐person bridge
crew for the Illinois Department of Transportation (“IDOT”),
which was responsible for a wide variety of tasks. Miller, 643
F.3d  at  192.  Once  the  plaintiff  began  his  employment  with
IDOT, he informed his team leader that had a fear of heights
and  that  there  were  a  few  discrete  tasks  (such  as  “walk  a
bridge  beam”)  that  he  could  not  do.  Id.  IDOT  informally
accommodated the plaintiff by having another member of the
bridge crew perform the duties involving heights. Id. at 193.
IDOT  also  informally  accommodated  other  members  of  the
bridge crew who could not perform other discrete tasks in a
similar manner. Id. These included one member who could not
weld, one who would not ride in the “snooper bucket,” and
another who would not spray bridges or mow the yards due
to  his  allergies. Id.  The court found that  “[o]n  this  record,  a
reasonable jury could find that working at heights … was not
an essential function for [the plaintiff] as an individual member
of  the  bridge  crew.”  Id.  at  198.  The  court  also  distinguished
prior  cases  in  which  reassigning  an  essential  function  to
another co‐worker did not constitute a reasonable accommoda‐
tion,  and  stated  that  “[w]hat  sets  this  case  apart  from  those
earlier  cases  is  [plaintiff’s]  evidence  that  it  was  in  fact  the
No. 15‐1753                                                    11

normal course for individual members of the bridge crew to
substitute and reassign tasks among themselves according to
individual  abilities,  preferences,  and  limitations.”  Id.  at
199–200.
    The EEOC argues that its proposed team concept instruc‐
tion was necessary because the staffing at the Cudahy, Wiscon‐
sin, AutoZone store presents a similar team work environment
as the IDOT bridge crew in Miller. The  EEOC supports this
comparison by citing a passage from the AutoZone employee
handbook  that  states  that  employees  should  “ask  for  help
when needed” if lifting heavy objects. In addition, the EEOC
notes that employees at AutoZone were evaluated based on
“teamwork”  and  whether  the  employee  “helps  the  team
succeed.” The EEOC also relies on testimony from multiple
AutoZone employees who acknowledged helping Zych (and
Kurta) lift heavy objects, as well as Zych’s own testimony that
before her injury other co‐workers had occasionally helped her
or “other women” lift heavy items that she or the other women
could not carry by themselves. Finally, the EEOC notes that
during truck days, Zych testified that she would often do the
scheduling  and  other  paperwork  that  her  co‐workers  in  the
PSM position did not know how to do, and in exchange those
co‐workers would do Zych’s lifting instead.
    We disagree with the EEOC’s comparison between this case
and Miller. First, since it is common practice for employers to
promote cooperation and teamwork amongst their employees,
the fact that AutoZone uses teamwork as a criteria for evaluat‐
ing its employees did not mandate the district court to admit
the EEOC’s proposed jury instruction. Second, the evidence
presented  does  not  show  a  distribution  of  labor  system  in
12                                                       No. 15‐1753

which  the  “normal  course”  was  for  Zych  to  substitute  and
reassign discrete tasks involving lifting certain heavy items and
in exchange other employees did not do discrete tasks that they
were unable to do. Rather, the record indicates that if Zych, or
anyone else, needed help lifting something, someone would
help them, which both the employee guidelines and common
courtesy dictate.
     This  case  is  more  factually  analogous  to  cases  involving
lifting restrictions in which the proposed accommodation was
requiring someone else to do the lifting for the employee at
issue. Here, as in those cases, such an accommodation is not
reasonable because it is essentially delegating the PSM position
to another employee. See James, 707 F.3d at 778, 783 (finding it
was not a reasonable accommodation for a banquet steward at
a  hotel  with  a  lifting  restriction  to  delegate  lifting  objects
involved with maintaining the banquet hall and transporting
food and equipment to another employee at the hotel); see also
Majors, 714 F.3d at 531, 534 (employee with lifting restriction
was  not  qualified  for  position  that  involved  “intermittent
movement of heavy objects,” and having another employee do
the lifting was not a reasonable accommodation). 
    Furthermore,  “a  judge  need  not  deliver  instructions
describing all valid legal principles.” Gehring v. Case Corp., 43
F.3d  340,  343  (7th  Cir.  1994).  “Rather  than  describing  each
possible inference of the evidence, the judge may and usually
should leave the subject of the interpretation of the evidence to
the argument of counsel.” Hasham v. Cal. State Bd. of Equaliza‐
tion, 200 F.3d 1035, 1051 (7th Cir. 2000) (citation omitted). In
this case, the EEOC’s proposed team concept instruction was
an attempt to have the jury draw an inference that heavy lifting
No. 15‐1753                                                                   13

was  not  an  essential  function  of  the  PSM  position  because
Zych’s co‐workers could lift the items that Zych was unable to.
The  district  court  was  not  obligated  to  promulgate  such  an
inference within the jury instructions. Rather, it was proper for
the district court to instead allow the EEOC to make its team
concept argument to the jury in its closing arguments.
    Finally, the district court’s denial of the proposed instruc‐
tion did not prejudice the EEOC. We determine whether the
EEOC  was  prejudiced  by  examining  “the  instructions  as  a
whole, along with all of the evidence and arguments, to deter‐
mine whether the jury was misinformed about the applicable
law.” United States v. White, 443 F.3d 582, 587–88 (7th Cir. 2006)
(emphasis added) (quotation and citation omitted). Although
the district court denied the instruction, the judge allowed the
EEOC to argue its team concept theory to the jury during its
closing arguments. Yet, the EEOC abandoned this theory, and
instead claimed during closing arguments that heavy lifting
was  a  “marginal  function”  of  the  PSM  position.  Since  the
EEOC  decided  not  to  present  the  team  concept  argument,
despite  the  district  court  expressly  stating  that  it  could,  the
EEOC cannot now claim that it was prejudiced by the district
court’s refusal to admit its proposed jury instruction.2


2
     The  EEOC  also  notes  that  during  deliberations  the  jury  asked  for
permission  to  express  its  views  on  AutoZone’s  conduct.  The  EEOC
interprets  this  request  to  mean  that  even  though  the  jury  believed  that
heavy lifting was an essential function, the jury wanted AutoZone to allow
Zych “to continue receiving help.” The EEOC claims that this indicates that
if the proposed jury instruction was admitted, it would have led the jury to
vote  differently.  Therefore,  the  EEOC  claims  it  was  prejudiced.  This
                                                                    (continued...)
14                                                         No. 15‐1753

                        III. CONCLUSION
    For the foregoing reasons, the judgment of the district court
is AFFIRMED.




2
   (...continued)
argument is pure speculation, and is insufficient to invalidate the jury’s
verdict.